THE THIRTEENTH COURT OF APPEALS

                                    13-18-00104-CV


                                    Salvador Zavala
                                            v.
                     Janet Salles, Jennifer Smith, and Sharon Ruiz


                                  On appeal from the
                       343rd District Court of Bee County, Texas
                           Trial Cause No. B-17-1340-CV-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant although he is exempt from payment due to his affidavit of inability to

pay costs.

      We further order this decision certified below for observance.

July 12, 2018